NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK DARULIS,                                   No. 16-55328

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00864-CAB-BGS

 v.
                                                MEMORANDUM*
SAN DIEGO POLICE OFFICER GOTTS
#6836; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Mark Darulis appeals pro se from the district court’s order dismissing his 42

U.S.C. § 1983 action alleging constitutional claims against judicial officers arising

out of state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Mullis v. U.S. Bankr.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court, 828 F.2d 1385, 1388 (9th Cir. 1987). We affirm.

      The district court properly dismissed Darulis’s claims against defendant

Miesfeld (erroneously sued as “Miefeld”) on the basis of judicial immunity

because the challenged action was taken in Miesfeld’s judicial capacity. See

Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (explaining that

judges are immune from suit for money damages for judicial acts and setting forth

factors “relevant to the determination of whether a particular act is judicial in

nature”); Franceschi v. Schwartz, 57 F.3d 828, 830 (9th Cir. 1995) (judicial

immunity applies to municipal court commissioner).

      The district court properly dismissed Darulis’s claims against defendant

Banks on the basis of quasi-judicial immunity because the challenged actions were

“an integral part of the judicial process.” Mullis, 828 F.2d at 1390; see Duvall, 260

F.3d at 1133.

      Defendants Miesfeld’s and Banks’s motion to take judicial notice (Docket

Entry No. 9) is denied as unnecessary.

      AFFIRMED.




                                           2                                    16-55328